Citation Nr: 0825090	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 1953 
and from September 1956 to May 1976.  The veteran died in 
December 2004.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2006, the appellant presented testimony before 
the Board during a hearing at the RO.  The Board remanded the 
matter for additional evidentiary development in March 2007.


FINDINGS OF FACT

1.  Rectal cancer and colon cancer were not manifested during 
the veteran's active duty service or for many years following 
his discharge from active duty, and the veteran's rectal and 
colon cancers were not otherwise related to service or to any 
herbicide exposure therein.

2.  According to the certificate of death, the veteran died 
in December 2004 as a result of rectal cancer due to colon 
cancer.  

3.  At the time of the veteran's death, service connection 
was in effect for bilateral cataracts, left shoulder rotator 
cuff tendonitis/bursitis, hypertension, lumbar spine 
degenerative arthritis, right hip degenerative arthritis, 
left hip degenerative arthritis, right knee degenerative 
arthritis, left knee degenerative arthritis, and high 
frequency hearing loss.

4.  Colon cancer was the veteran's primary cancer, which 
metastasized to his liver, lungs, and rectum.

5.  The veteran's death was not proximately due to or the 
result of his period of service, or a service-connected 
disease or injury.


CONCLUSIONS OF LAW

Rectal and colon cancers were not incurred in or aggravated 
by active service, nor were they caused or aggravated by a 
service-connected disability, nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107, 5121 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by May 2005 and April 2007 letters, with respect 
to the claim of entitlement to service connection for the 
cause of the veteran's death.  The April 2007 letter also 
indicated that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the May 2005 and April 2007 letters.  As such, the appellant 
was aware and effectively notified of information and 
evidence needed to substantiate and complete her claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the appellant is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received notice in May 2005, prior to the 
adjudication of the matter in August 2005. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the May 2005 and April 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and a VA medical opinion dated in October 
2007.  

Based on the foregoing, VA satisfied its duties to the 
appellant.

Analysis

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability. 38 U.S.C.A. § 
1310 (West 2002); see also Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  Dependency and indemnity compensation benefits 
are thus predicated upon an adjudicatory finding that service 
connection for the cause of the veteran's death is warranted.  
Before an award of dependency and indemnity compensation may 
be made, therefore, service connection for the cause of the 
veteran's death must be established.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, certain disorders associated with herbicide 
agent (Agent Orange) exposure in service are presumed to be 
service connected if they are manifested to a compensable 
degree within a specified time period.  See 38 C.F.R. §§ 
3.307, 3.309 (2007).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era and, second, the veteran must be 
diagnosed as having one of the specific diseases listed at 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  Service connection, 
however, may otherwise be established by competent evidence 
of a current disability and evidence linking that disability 
to military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(d).  

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran died in December 2004.  The certificate of death, 
lists the cause of death as rectal cancer due to colon 
cancer.  The appellant alleges that the veteran's cause of 
death is attributable to his period of service, in 
particular, herbicide exposure.  She has also testified that 
service connection is warranted on a presumptive basis, due 
to her deceased husband's exposure to herbicides, because her 
husband's primary cancer was lung cancer.

The Board will initially address whether service connection 
is warranted for colon cancer and rectal cancer, as they are 
listed as the veteran's cause of death on his December 2004 
certificate of the death.  Upon review of the record, the 
Board finds that service connection for colon cancer and 
rectal cancer is not warranted on either a direct basis or on 
a presumptive basis, as due to herbicide exposure.  As noted, 
to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

First, the Board notes that the matter of entitlement to 
service connection for colon cancer was initially addressed 
and denied during the veteran's lifetime.  During the 
veteran's lifetime, service connection was in effect for 
bilateral cataracts, left shoulder rotator cuff 
tendonitis/bursitis, hypertension, lumbar spine degenerative 
arthritis, right hip degenerative arthritis, left hip 
degenerative arthritis, right knee degenerative arthritis, 
left knee degenerative arthritis, and high frequency hearing 
loss.  In August 2003, the veteran submitted a claim of 
entitlement to service connection for colon cancer, which was 
denied on both a direct and presumptive basis, by means of 
December 2003 rating decision.  The RO reasoned that there 
was no evidence of a diagnosis, complaints of, or treatment 
for colon cancer in the service medical records.  
Additionally, the veteran was not diagnosed as having colon 
cancer until May 2003, more than 40 years after his discharge 
from service, and colon cancer was not a presumptive disease 
warranting service connection.  Accordingly, the December 
2003 rating decision is final.

Notwithstanding, the Board will revisit the record to see if 
service connection is warranted for the veteran's cause of 
death, to include as due to colon and rectal cancers.  With 
respect to the veteran's listed cause of death of rectal 
cancer, this has been attributed to metastasis from his colon 
cancer.  Service connection for colon cancer and rectal 
cancer are not warranted on a direct basis because the 
veteran's service medical records do not contain any clinical 
reference to the presence of colon cancer and/or rectal 
cancer and the veteran's colon cancer and rectal cancer were 
not identified for years after service separation.  As noted, 
the veteran was diagnosed as having colon cancer in May 2003, 
many years after his discharge from service, and his December 
2004 certificate of death indicates that the onset of his 
colon cancer was approximately one year.  As to the rectal 
cancer, the certificate of death lists the onset of the 
rectal cancer at less than a year.  Accordingly, there is no 
reference of an onset of either cancer during the veteran's 
period of service or for many years thereafter.

Additionally, the medical evidence of record is absent any 
indication that the veteran's rectal and colon cancers were 
related to his period of service.  Rather, in October 2007, a 
VA examiner reviewed the record and opined that the veteran's 
colon cancer had been the primary cancer, which had then 
metastized to the rectum, lungs, and liver, and that there 
was no reason to consider herbicide exposure as the cause of 
the veteran's colon cancer or his metastatic disease.  
Accordingly, the Board finds that service connection for 
colon and rectal cancers on a direct basis is not warranted.  
38 U.S.C.A. §§ 1110, 1131; see also Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

With respect to the veteran's colon and rectal cancers, 
although the veteran's service in Vietnam and consequent 
exposure to herbicides has been conceded, colon and rectal 
cancers are not a presumptive disease associated with 
herbicide exposure.  See 38 C.F.R. § 3.309(e).  Further, 
there is no medical evidence attributing the veteran's cause 
of death to herbicide exposure.  The Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999).  Accordingly, the 
veteran's colon and rectal cancers cannot be service 
connected on a presumptive bases, as due to herbicide 
exposure.

The Board acknowledges the appellant's allegation that the 
veteran's exposure to herbicides led to his death.  The 
appellant has specifically testified that service connection 
is warranted on a presumptive basis because the veteran's 
primary cause of death was lung cancer.  The appellant's 
allegations, however, are not supported by the record.  The 
matter was forwarded for a VA medical opinion, in October 
2007, and upon review of the record, the examiner opined that 
the veteran's colon cancer was the primary cancer and there 
was no reason to consider herbicide exposure as the cause of 
the veteran's colon cancer or his metastatic disease.  
Additionally, the examiner noted that the presence of colon 
cancer was established in May 2003 as well as metastatic 
disease to the liver.  With respect to the liver lesion, its 
metastatic nature was established by histochemical markers, 
which were consistent with adenocarcinoma of gastrointestinal 
tract origin.  As to the veteran's lung tumor, the examiner 
acknowledged that it was not biopsied; however, he opined 
that it was "undoubtedly" also metastatic from the 
veteran's colon cancer.  In support of his opinion, the 
examiner noted that a CT scan had revealed multiple nodules 
characteristic of metastatic disease.  He further reasoned 
that the liver and lung are known and common sites for colon 
cancer metastasis and there was no reason to consider another 
primary.  As the veteran's colon cancer has been established 
as the veteran's primary cancer and held to have metastized 
to his lungs, service connection for the veteran's cause of 
death is not warranted as due to lung cancer on a presumptive 
basis due to herbicide exposure.

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  The 
appellant's personal opinions, offered without the benefit of 
medical training or expertise, are not competent to establish 
an etiologic relationship between the cause of the veteran's 
death and service.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death 
including as a result of exposure to herbicides.  The benefit 
of the doubt doctrine is not for application where the clear 
weight of the evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


